Exhibit 10.32

 

LOAN MODIFICATION AGREEMENT

 

This Loan Modification Agreement (this “Loan Modification Agreement”) is dated
as of June 9, 2004, by and between SILICON VALLEY BANK, a California-chartered
bank, with its principal place of business at 3003 Tasman Drive, Santa Clara,
California 95054 and with a loan production office located at One Newton
Executive Park, Suite 200, 2221 Washington Street, Newton, Massachusetts 02462,
doing business under the name “Silicon Valley East” (“Bank”) and NETSCOUT
SYSTEMS, INC., a Delaware corporation with offices at 310 Littleton Road,
Westford, Massachusetts 01886-4105 (“Borrower”).

 

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a certain loan arrangement dated as of March 12,
1998, evidenced by, among other documents, a certain Amended and Restated Loan
and Security Agreement dated as of March 12, 1998 between Borrower and Bank, as
amended by certain Loan Modification Agreements between Borrower and Bank dated
March 11, 1999, March 10, 2000, June 27, 2000, March 9, 2001, August 14, 2001,
September 7, 2001, March 10, 2002, November 7, 2002, March 19, 2003, dated as of
July 31, 2003, effective as of June 8, 2003 (as may be amended from time to
time, the “Loan Agreement”). The Loan Agreement established a working capital
line of credit in favor of Borrower in the maximum principal amount of Ten
Million Dollars ($10,000,000.00) (the “Committed Revolving Line”). Capitalized
terms used but not otherwise defined herein shall have the same meaning as in
the Loan Agreement.

 

Hereinafter, all indebtedness and obligations owing by Borrower to Bank shall be
referred to as the “Obligations”.

 

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement (together with any other
collateral security granted to Bank, the “Security Documents”).

 

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

 

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

  1. The Loan Agreement shall be amended by deleting the following Section 2.1.3
entitled “Cash Management Service Sublimit” in its entirety:

 

“2.1.3. Cash Management Services Sublimit. Borrower may use up to $200,000.00
for Bank’s Cash Management Services, which will include PC-ACH services
identified in various cash management services agreements related to such
services (the “Cash Management Services”). All amounts Bank pays for any Cash
Management Services will be treated as Advances under the Committed Revolving
Line.”

 

and inserting in lieu thereof the following:

 

“2.1.3 Cash Management Services Sublimit. Borrower may use up to Two Hundred
Thousand Dollars ($200,000.00) for the Bank’s Cash Management Services (the
“Cash Management Services Sublimit”), which may include merchant services,
direct deposit of payroll, business credit card, and PC-ACH services identified
in various cash management services agreements related to such Cash Management
Services (the “Cash Management Services”). Such aggregate amounts utilized under
the Cash Management Services Sublimit shall at all times reduce the amount
otherwise available for Credit Extensions under the Committed Revolving Line.
Any amounts Bank pays on behalf of Borrower or any amounts that are not paid by
Borrower for any Cash Management Services will be treated as Advances under the
Committed Revolving Line and will accrue interest at the interest rate
applicable to Advances.”



--------------------------------------------------------------------------------

  2. The Loan Agreement shall be amended by deleting the following definition
appearing in Section 13.1 thereof:

 

“Revolving Maturity Date” means June 7, 2004.

 

and inserting in lieu thereof the following:

 

“Revolving Maturity Date” means June 6, 2005.

 

4. FEES. Borrower shall pay to Bank a modification fee for this Amendment in an
amount equal to Twenty-Five Thousand Dollars ($25,000.00), which fee shall be
due on the date hereof and shall be deemed fully earned as of the date hereof.
The Borrower shall also reimburse Bank for all legal fees and expenses incurred
in connection with this amendment to the Existing Loan Documents.

 

5. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

 

6. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.

 

7. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

 

8. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

 

9. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank (provided, however,
in no event shall this Loan Modification Agreement become effective until signed
by an officer of Bank in California).



--------------------------------------------------------------------------------

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

BORROWER:

 

NETSCOUT SYSTEMS, INC.

     

BANK:

 

SILICON VALLEY BANK, doing business as SILICON VALLEY EAST

By:   /s/    LISA FIORENTINO               By:   /s/    IRINA CASE         Name:
  Lisa Fiorentino       Name:   Irina Case Title:   Vice President, Finance and
Administration       Title:   VP

 

SILICON VALLEY BANK By:   /s/    MAGGIE GARCIA        

Name:

  Maggie Garcia

Title:

  AVP     (signed in Santa Clara County, California)

 

56120/582